Citation Nr: 1028603	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  09-15 254A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to service connection for a skin disorder, claimed as 
due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1968 to April 1971.  
The Veteran served in the Republic of Vietnam (RVN) from 
September 2, 1968 to August 25, 1969.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  By that rating action, the RO, in part, denied service 
connection for a skin disorder, claimed as due to herbicide 
exposure.  The Veteran appealed the RO's August 2008 rating 
action to the Board.

The Veteran testified before the undersigned Acting Veterans Law 
Judge in a videoconference hearing from the Columbia, South 
Carolina RO in January 2010.  A copy of the hearing transcript 
has been associated with the claims file.  

The appeal is REMANDED to the RO/Appeals Management Center (AMC) 
in Washington, DC.  VA will notify the Veteran if further action 
on his part is required.


REMAND

The Board finds that it must remand the service connection claim 
on appeal for appropriate medical clarification and to obtain 
additional VA treatment records.  Accordingly, further appellate 
consideration will be deferred and this case remanded to the 
AMC/RO for action as described in the directives outlined in the 
indented paragraphs below.

The Veteran contends that he has a recurrent skin disorder due to 
Agent Orange exposure during military service in the RVN in 1969.  
(See Transcript (T.) at page (pg.) 4).  He further testified that 
he has had continuous skin symptoms since that time.  Id.

As noted in the Introduction, the Veteran had active military 
service in the RVN.  Thus, he is presumed to have been exposed to 
Agent Orange during military service.  38 C.F.R. § 
3.307(a)(6)(iii)(2009); Haas v. Nicholson, 20 Vet. App. 257 
(2006).

The Veteran's service treatment records (STRs) are devoid of any 
subjective complaints or clinical findings referable to any skin 
pathology.  The Veteran's skin was clinically evaluated as 
"normal" at service separation.  

Post-service VA treatment and examination reports show that the 
Veteran underwent treatment for subcutaneous cysts.  During a 
January 2008 VA Agent Orange Registry examination, the examining 
clinician diagnosed the Veteran with recurrent epidermal cysts 
since 1969.  

With regard to whether the Veteran's recurrent epidermal cysts 
are etiologically related to his presumed Agent Orange exposure, 
the record contains two VA opinions that tend to support his 
claim.  In a May 2008 letter, a VA physician's assistant 
indicated that the Veteran had acne lesions and skin cysts since 
he had been exposed to Agent Orange during military service.  
These symptoms, according to the PA, "certainly could be related 
to Agent Orange Exposure."  

In a September 2008 letter, the Veteran's treating VA physician 
noted the Veteran's in-service history with respect to his skin.  
The VA physician explained that according to "Vietnam Veterans 
and Agent Orange Exposure," sebaceous cysts occur in 1.4 percent 
of Vietnam Veterans in the Agent Orange Registry.  The physician 
further explained that "[t]here is some link between various skin 
condition and Agent Orange."  The VA physician explained that he 
could not clearly link the Veteran's skin condition to his Agent 
Orange exposure.  Because the Veteran reported that he developed 
the cysts only after his service, led the physician to "consider 
the possibility of a causal relationship between the Agent Orange 
and [the Veteran's] development of sebaceous cysts."  

The Veteran underwent another VA examination in November 2008.  
The VA examiner, however, did not offer an opinion as to the 
likely etiology of the Veteran's current skin disorder.  

In short, the evidence shows that (1) the Veteran has a current 
skin disorder; (2) that the Veteran was exposed to Agent Orange 
during service; and (3) that the current skin disorder may be due 
to the Veteran's Agent Orange exposure.  Because the record 
otherwise lacks sufficient competent evidence upon which the 
Board can make a decision, remand for a VA examination is 
required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4)(i).  

Finally, there are additional VA treatment records that need to 
be obtained prior to further appellate review of the service 
connection claim on appeal.  During his January 2010 hearing, the 
Veteran testified that he had continued to seek treatment for his 
skin disorder from the VA Medical Center (VAMC) in Columbia, 
South Carolina.  (T. at pg. 5).  While treatment records from the 
above-cited VAMC dating from February 1997 to January 2007 are of 
record, more recent reports are absent.  VA has a duty to obtain 
all relevant VA and Governmental records prior to adjudication of 
a claim.  38 U.S.C.A § 5103A(c)(3) (West 2002); see Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (observing that any VA 
treatment records that have been generated up to and including 
the date of the Board's decision, whether or not filed in the 
claims file, are in the constructive possession of the Board and 
must be considered); see also 38 C.F.R. § 3.159(c)(2) (2009).

Accordingly, the case is REMANDED to the RO/AMC for the following 
action:

1.  Obtain all treatment records pertaining 
to the Veteran from the VAMC in Columbia, 
South Carolina, dated from February 2007 to 
the present.  All records/responses 
received should be associated with the 
claims file.  If any records sought are not 
obtained, notify the Veteran and his 
representative of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action to 
be taken.

2.  After any additional treatment records 
have been obtained and associated with the 
claims file pursuant to the above-cited 
directive, the RO/AMC must schedule the 
Veteran for a VA skin examination to 
determine whether any currently diagnosed 
skin disorder is etiologically related to 
his presumed Agent Orange exposure during 
military service.  

The following considerations will govern 
this examination:

a.  The claims folder, including all 
medical records obtained and a copy of this 
remand, will be reviewed by the examiner.  
In addition, the examiner must acknowledge 
receipt and review of the claims folder, 
the medical records obtained and a copy of 
this remand.

b. All indicated tests and studies must be 
performed, and any indicated consultations 
must be scheduled.

c. In all conclusions, the examiner must 
identify and explain the medical basis or 
bases, with identification of the evidence 
of record

The examiner must provide an opinion as to 
whether the Veteran currently has a skin 
disorder(s) that is etiologically related 
to his period of active military service, 
to specifically include his presumed 
exposure to Agent Orange in the RVN. 

In formulating his or her opinion, the 
examiner must address the September and 
November 2008 VA opinions.  The VA examiner 
must also address the Veteran's own 
assertions that he first developed skin 
symptoms while on active duty in the RVN in 
1969, and that he has continued to have 
similar symptoms since that time.  

The report should be typewritten and set 
forth all examination findings, along with 
a complete rationale for all opinions and 
conclusions reached.  It is imperative that 
the examiner offer a detailed analysis for 
all conclusions and opinions reached 
supported by specific references to the 
Veteran's claims file, including the in-
service and post-service medical records, 
and the Veteran's lay assertions.  

3.  After completion of the above and any 
additional development of the evidence that 
the RO/AMC may deem necessary, the RO/AMC 
should review the record and readjudicate 
the service connection claim on appeal in 
light of any additional evidence added to 
the record assembled for appellate review.

If the benefit sought remains denied, the 
Veteran and his representative should be 
issued an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.

The purpose of this remand is to assist the Veteran in the 
substantive development of his service connection claim.  The 
Board intimates no opinion, either legal or factual, as to the 
ultimate disposition of the remanded issue.  The Veteran has the 
right to submit additional evidence and argument on the matter 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

No action is required of the Veteran until further notice.  The 
Board, however, takes this opportunity to advise the Veteran that 
the conduct of the efforts as directed in this remand, as well as 
any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his service connection 
claim.  His cooperation in VA's efforts to develop this claim, 
including reporting for the scheduled VA examination, is both 
critical and appreciated.  The Veteran is also advised that 
failure to report for the scheduled skin examination may result 
in the Board evaluating his service connection claim on the 
evidence of record.  38 C.F.R. § 3.655 (2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
CAROLE R. KAMMEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


